DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the amendment filed 05 March 2021.
Claims 36-38, 40, 41, 46-48, 51, and 56 were amended.
Claims 1-35 and 57 were cancelled.
Claims 58 and 59 were added.
Claims 36-56 and 58-59 are pending in this Office Action.


Response to Amendment
Applicants’ amendments and arguments with respect to claims 36-42, 46-52 and 56 and new claims 58-59 filed on 05 March 2021 have been fully considered but they are deemed to be moot in view of the new grounds of rejection.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 36-41, 46-51, 56, and 58 are rejected under 35 U.S.C. 103 as being unpatentable over Cirani et al. (“CoSIP: A Constrained Session Initiation Protocol for the Internet of Things”) and further in view of Uberti et al. (“Javascript Session Establishment Protocol: draft-ietf-rtcweb-jsep-12”).
Cirani was cited on the IDS filed 29 March 2019.

With respect to claim 36, Cirani teaches a method performed by a proxy for facilitating real time multimedia communications between a constrained device and a multimedia client (Cirani, page 15, lines 1-30), the method comprising: discovering an identity and a multimedia capability of a constrained device (Cirani, page 19, 4.1 CoAP Service Discovery); receiving, from a multimedia client, a request for multimedia content from the constrained device (Cirani, page 20, 4.2 Session Establishment), wherein the request is in a message format used by the multimedia client (Cirani, page 19, 4 IoT Application Scenarios and page 14, 1 Introduction, lines 9-16); to a message format used by the constrained device (Cirani, page 15, lines 1-30 and page 18, lines 11-12 and 32) wherein the message format used by the constrained device (Cirani, page 15, lines 1-30 and page 18, lines 11-12 and 32) is different than the message format used by the multimedia client (Cirani, page 19, 4 IoT Application Scenarios and page 14, 1 Introduction, lines 9-16); and forwarding, to the constrained device (Cirani, page 20, 4.2 Session Establishment), the information as mapped to the message format used by the constrained device (Cirani, page 15, lines 1-30 and page 18, lines 11-12 and 32). 
Cirani does not explicitly teach mapping information from a payload of the request.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cirani in view of Uberti in order to enable mapping information from a payload of the request. One would be motivated to do so in order to provide additional flexibility for different applications that may prefer to use different protocols (Uberti, page 3, 1.1. General Design of JSEP, first paragraph, lines 3-4 and page 4, 5th full paragraph, line 4).	

With respect to claim 37, the combination of Cirani and Uberti teaches the invention described in claim 36, including a method further comprising: receiving, from the constrained device, an acknowledgement of the mapped information (Cirani, page 20, 4.2 Session Establishment); mapping information from a payload of the acknowledgement (Uberti, page 59, line 17 – page 60, line 1) to a message format used by the multimedia client; and transmitting to the multimedia client the mapped information from the acknowledgement and a discovered multimedia capability of the constrained device (Cirani, page 20, 4.2 Session Establishment). 
The combination of references is made under the same rationale as claim 36 above.

With respect to claim 38, the combination of Cirani and Uberti teaches the invention described in claim 36, including a method wherein the request is a WebRTC request (Uberti, page 3, 1.1. General Design of JSEP, line 1 – page 4, line 2).
The combination of references is made under the same rationale as claim 36 above.

With respect to claim 39, the combination of Cirani and Uberti teaches the invention described in claim 36, including a method wherein a message format used by the constrained device is a Constrained Application Protocol (CoAP) message format (Cirani, page 14, lines 9-16). 
The combination of references is made under the same rationale as claim 36 above.

With respect to claim 40, the combination of Cirani and Uberti teaches the invention described in claim 36, including a method wherein a message format used by the multimedia client is a JavaScript Session Establishment Protocol (JSEP) message format (Uberti, page 4, lines 3-29). 
The combination of references is made under the same rationale as claim 36 above.

With respect to claim 41, the combination of Cirani and Uberti teaches the invention described in claim 36, including a method wherein the information mapped from the payload of (Uberti, page 58, lines 1-32) the request to a message format used by the constrained device comprises at least: an indication of a multimedia resource specified in the request, and transport layer information for a destination to which transmission of the specified resource should be initiated (Cirani, pages 16-19, 3. CoSIP). 
The combination of references is made under the same rationale as claim 36 above.

With respect to claim 46, Cirani teaches a proxy for facilitating real time multimedia communications between a constrained device and a multimedia client (Cirani, page 15, lines 1-30), the proxy comprising: a processor and a memory, the memory containing instructions executable by the processor such that the proxy is operative to: discover an identity and a multimedia capability of a constrained device (Cirani, page 19, 4.1 CoAP Service Discovery); receive, from a multimedia client, a request for multimedia content from the constrained device (Cirani, page 20, 4.2 Session Establishment), wherein the request is in a message format used by the multimedia client (Cirani, page 19, 4 IoT 
Cirani does not explicitly teach mapping information from a payload of the request.
However, Uberti teaches mapping information from a payload of the request (Uberti, page 58, lines 1-32).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cirani in view of Uberti in order to enable mapping information from a payload of the request. One would be motivated to do so in order to provide additional flexibility for different applications that may prefer to use different protocols (Uberti, page 3, 1.1. General Design of JSEP, first paragraph, lines 3-4 and page 4, 5th full paragraph, line 4).	

With respect to claim 56, the combination of Cirani and Uberti teaches the invention described in claim 46, including a proxy (Cirani, page 19, 4 IoT Application Scenarios; and page 20, 4.2 Session Establishment) wherein a message format of the request is (Cirani, page 19, 4 IoT Application Scenarios) a JavaScript Session Establishment Protocol (JSEP) message format (Uberti, page 4, lines 3-29), and wherein the message format used by the constrained device is a Constrained Application Protocol (CoAP) message format (Cirani, page 18, lines 11-12 and 32).
The combination of references is made under the same rationale as claim 46 above.

With respect to claim 58, the combination of Cirani and Uberti teaches the invention described in claim 46, including the proxy wherein the payload of the request is a Session Description Protocol (SDP) session description (Cirani, page 20, 4.2 Session Establishment).
The combination of references is made under the same rationale as claim 46 above.

Claims 47-51 do not teach or define any new limitations above claims 37-41 and therefore are rejected for similar reasons.


Claims 42 and 52 are rejected under 35 U.S.C. 103 as being unpatentable over Cirani and Uberti and further in view of Ukkola et al. (U.S. 9,071,572).

With respect to claim 42, Cirani teaches the invention described in claim 36, including a method performed by a proxy for facilitating real time multimedia communications between a constrained device and a multimedia client (Cirani, page 15, lines 1-30), the method comprising: discovering an identity and a multimedia capability of a constrained device (Cirani, page 19, 4.1 CoAP Service Discovery); receiving, from a multimedia client, a request for multimedia content from the constrained device (Cirani, page 20, 4.2 Session Establishment), wherein the request is in a message format used by the multimedia client (Cirani, page 19, 4 IoT Application Scenarios and page 14, 1 Introduction, lines 9-16); to a message format used by the constrained device (Cirani, page 15, lines 1-30 and page 18, lines 11-12 and 32) wherein the message format used by the constrained device (Cirani, page 15, lines 1-30 and page 18, lines 11-12 and 32) is different than the message format used by the multimedia client (Cirani, page 19, 4 IoT Application Scenarios and page 14, 1 Introduction, lines 9-16); and forwarding, to the constrained device (Cirani, page 
Cirani does not explicitly teach mapping information from a payload of the request.
However, Uberti teaches mapping information from a payload of the request (Uberti, page 58, lines 1-32).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cirani in view of Uberti in order to enable mapping information from a payload of the request. One would be motivated to do so in order to provide additional flexibility for different applications that may prefer to use different protocols (Uberti, page 3, 1.1. General Design of JSEP, first paragraph, lines 3-4 and page 4, 5th full paragraph, line 4).
The combination of Cirani and Uberti does not explicitly teach wherein discovering an identity and a multimedia capability of a constrained device comprises: obtaining an identity of the constrained device; checking for availability of metadata about multimedia resources controlled by the constrained device; and storing any available metadata with the identity of the device.
However, Ukkola teaches wherein discovering an identity and a multimedia capability of a constrained device comprises: obtaining an identity of the constrained device; checking for availability of metadata about multimedia resources controlled by the constrained device; and storing any available metadata with the identity of the device (Ukkola, col. 9, line 56 – col. 10, line 8).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Cirani and Uberti in view of Ukkola in order to enable wherein discovering an identity and a multimedia capability of a constrained device comprises: obtaining an identity of the constrained device; checking for availability of metadata about multimedia resources controlled by the constrained device; and storing any available metadata with the identity of the device. One would be motivated to do so in order to efficiently enable one or more backend web applications to 

Claim 52 does not teach or define any new limitations above claim 42 and therefore is rejected for similar reasons.


Claims 43-45 and 53-55 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ukkola and further view of Cirani.

With respect to claim 43, Ukkola teaches a method performed by a constrained device (Ukkola, col. 5, lines 7-9) having a multimedia capability (Cirani, page 14, lines 28-30), the method comprising: registering an identity of the constrained device and metadata (Ukkola, col. 9, line 56 – col. 10, line 8); of the constrained device with a resource directory (Ukkola, col. 9, line 56 – col. 10, line 8).
Ukkola does not explicitly teach a multimedia capability.
However, Cirani teaches a multimedia capability (Cirani, page 14, lines 28-30); and about the multimedia capability (Cirani, page 14, lines 28-30).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ukkola in view of Cirani in order to enable a multimedia capability; and about the multimedia capability. One would be motivated to do so in order to provide registration of resources other than those reachable through CoAP, thus providing a scalable and generic mechanism for service discovery in constrained applications with a higher degree of expressiveness (Cirani, page 16, lines 29-33).	
With respect to claim 44, the combination of Ukkola and Cirani teaches the invention described in claim 43, including a method wherein the metadata about (Ukkola, col. 4, lines 16-23) the multimedia capability (Cirani, page 14, lines 28-30) of the constrained device comprises at least one of: a resource type of a multimedia resource (Cirani, page 14, lines 28-30) controlled by the constrained device (Ukkola, col. 4, lines 16-23); or a content type of multimedia content which may be provided by the multimedia resource. 
The combination of references is made under the same rationale as claim 43 above.

With respect to claim 45, Ukkola teaches the invention described in claim 44, including a method wherein the metadata further comprises: parameters necessary for the receipt and decoding of (Ukkola, col. 6, line 6 – line 7, line 15) multimedia content which is able to be provided by the multimedia resource (Cirani, page 14, lines 28-30). 
The combination of references is made under the same rationale as claim 43 above.

With respect to claim 53, Ukkola teaches a constrained device configured to have (Ukkola, col. 5, lines 7-9); the constrained device comprising: a processor and a memory, the memory containing instructions executable by the processor such that the constrained device is operative to register an identity of the constrained device and metadata about (Ukkola, col. 9, line 56 – col. 10, line 8); and the constrained device with a resource directory (Ukkola, col. 9, line 56 – col. 10, line 8).
Ukkola does not explicitly teach a multimedia capability.
However, Cirani teaches a multimedia capability (Cirani, page 14, lines 28-30); and the multimedia capability (Cirani, page 14, lines 28-30).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ukkola in view of Cirani in order to enable a multimedia capability; and about 

Claims 54 and 55 do not teach or define any new limitations above claims 44 and 45 and therefore are rejected for similar reasons.



Allowable Subject Matter
Claim 59 is objected to as being dependent upon rejected base claims, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alicia Baturay whose telephone number is (571) 272-3981. The examiner can normally be reached at 7am – 4pm, Mondays – Thursdays, Eastern Time.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing Chan can be reached on (571) 272-7493. The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/Alicia Baturay/
Primary Examiner, Art Unit 2441

March 16, 2021